DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 10/23/19, claims 1-18 are currently pending in the application.

Applicant’s election without traverse of Group I invention (claims 1-11 and 15-20) in the reply filed on 5/12/21 is acknowledged. However, per restriction requirement dated 3/12/21, Group I invention encompasses claims 1-5. In a telephonic interview dated 6/2/21 to seek clarification on contradicting claim numbers of elected Group I invention, applicant’s attorney (Mr. Kooh Sung Wook) clarified that the stated claim numbers was in error and confirmed that Group I invention encompassing claims 1-5 was being elected without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the response to the restriction requirement, the requirement is deemed proper and made FINAL. Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Claim Interpretation
In claim 1, per linking sites shown in Formula 2 and Formula 3, it is noted that the first moiety and the second moiety are linked though a -NH- bond to the phosphorus atom in the backbone. Examiner interprets only the third moiety including a sulfate group is linked, directly or via a linker, to the phosphorus atom of the backbone via –O or –NH group.
 
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 should be amended to improve clarity by reciting the limitation “wherein the third moiety is linked, directly or by a linker, via –O- or –NH- to a phosphorus atom of a polyphosphazene backbone represented by Formula I shown below..”.
In claim 4 the phrase “fourth’ moiety” should be amended to recite “fourth moiety”.
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
n=number average degree of polymerization = Mn/M0, where Mn is the number-average molecular weight of the polymer and M0 is the molecular weight of the monomer unit. Given that the weight-average molecular weight (Mw) of a polymer can only be equal to or greater than Mn, DP can only be a fraction of Mw.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0031289 A1), in view of Andrianov (US 2010/0298525 A1).
Song teaches poly(organophosphazene) of the following structure ([0018], ref. claim 1):

    PNG
    media_image1.png
    190
    1058
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    566
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    789
    651
    media_image3.png
    Greyscale

Thus, the disclosed polymer includes a polyphosphazene of claimed Formula 1 and comprises a first moiety of claimed Formula 2 (i.e. a1 and a2) and a second moiety of claimed Formula 3. Furthermore, the reference teaches a1, a2, b, d1 and d2 as ranging between 0.01 to 1.9, and e1 and e2 may be 0. Thus, the prior art prescribes a mole ratio of claimed Formula 2:Formula 3 of overlapping scope, and a degree of polymerization (n) of from 3 to 100000. The reference further teaches that the polymer-based hydrogel shows a temperature dependent sol-gel phase transition [0065], i.e. a thermosensitive polymer hydrogel. 
	Song fails to teach the polymer as comprising a third moiety including a sulfate group as in the claimed invention. However, the secondary reference to Andrianov teaches a polyphosphazene polymer which includes hydrophilic side groups and interacting side groups which are capable of bonding with a biological agent of interest (Ab.). The reference teaches a polymer of the following structural formula [0013]:

    PNG
    media_image4.png
    112
    122
    media_image4.png
    Greyscale

wherein at least a portion of the R groups are hydrophilic side groups R1, and at least a portion of the R groups are interacting side groups R2 which are capable of bonding with a molecule of interest [0014].The reference further teaches the following structure for R2:

    PNG
    media_image5.png
    32
    139
    media_image5.png
    Greyscale

wherein X is oxygen or nitrogen (i.e. the linking site to the phosphorus atom of the backbone), Y is alkyl, aryl, alkylaryl or alkylenoxy (reads on linker), Z is an ionic or ionizable moieties, such as sulfonate or sulfate moieties (reads on third moiety) ([0033-0042], ref. claim 8), with additional moieties on the polymers, such as biodegradable amino acid esters ([0054], ref. claims 22, 23). Disclosed biological agents with which the polymers may be complexed include proteins, peptides, enzymes etc. [0067]. 
Given the teaching in Andrianov on sulfate groups as suitable interacting side groups which are capable of bonding with a biological agent of interest, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to include sulfate groups as the interacting side groups in Song’s polymers with a reasonable expectation of success. Furthermore, Song prescribes a molar ratio of claimed Formula 2:Formula 3, i.e. mole ratio of a:b as (0.01-1.9):(0.01-1.9), and it is the examiner' s position that the amount of sulfate groups as interacting side groups in the polymer is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, in view of the case law, it would have been obvious to one of ordinary skill in the art to include appropriately effective amount of interacting side groups which are capable of bonding with a biological agent of interest, including in amounts that fall within the claimed mole ratio, so as to provide for desired level of interacting side groups in Song’s polymers (obviates claim 1). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to claim 2, Song teaches claimed R1 and R2 [0118-0021].
With regard to claims 3 and 4, Song teaches that moieties of formula -NH(R6)(R7) wherein R7 at chain end may be ionic groups capable of controlling degradation rate of the polymers [0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laurencin et al. (US 6,235,061 B1) teaches poly(organophosphazene) which includes between 10 and 90% hydrolytically unstable side chains including glucosyl, glyceryl, glyceryl, imidazolyl or ethoxy units, for example, poly[(methylphenoxy)(ethyl glycinato) phosphazene]. Song et al. (US 2009/0047348 A1, ‘348) teach thermosensitive poly(organophosphazene) with a functional group. However, the polymers taught by Song ‘348 include only claimed first and second moieties in overlapping mole %.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762